Case 2:21-cv-00020-JPH-DLP Document 13-5 Filed 01/10/21 Page 1 of 7 PageID #: 975




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

 LISA MARIE MONTGOMERY,          )
                                 )
                Petitioner,      )
                                 )
          v.                     )                     Case No. 2:21-cv-00020-JPH-DLP
                                 )
 WARDEN OF USP TERRE HAUTE, IN., )
 et al.,                         )
                                 )
                Respondents.     )



           EXHIBIT E - RULE 1006 SUMMARY
         EXCERPTS OF BOP MEDICAL RECORDS
           REGARDING LISA MONTGOMERY
    1. January 7, 2021 Suicide Watch Contact

 Ms. MONTGOMERY stated she is experiencing psychological and emotional distress that is more
 intense than any distress she experienced since her execution was scheduled. She described
 difficulty concentrating, gastrointestinal discomfort, sadness, worry, and guilt. Ms.
 MONTGOMERY reported she had phone calls with her legal team and husband yesterday. She
 described the call with her husband as “horrible” as she “said what needed to be said” and knows
 she may never speak with him again. Her legal call was described less positively than typical as
 well; however, she stated there are still pending issues that may stop her execution, and she remains
 hopeful. Ms. MONTGOMERY reported she plans to decline going outside today due to the cold,
 but otherwise adhere to her routine and utilize coping skills (e.g., shower, eat meals, accept
 medications, make legal and personal phone calls, read, pray, watch movies). She reported she is
 looking forward to in-person visits with her sister this weekend, daily legal phone calls, and phone
 calls with her children. Ms. MONTGOMERY was tearful throughout the contact, and expressed
 guilt related to her crime and the impact her sentence is having on those who care about her. She
 stated, “I just feels bad about everything.” She denied current self-harm/suicidal ideation, plan, or
 intent, and agreed to notify staff if she experiences a mental health emergency or thoughts of self-
 harm/suicide.

        ****

 Ms. MONTGOMERY was calm and appeared open when speaking with this writer from her bed.
 She endorsed and evidenced signs of psychological and emotional distress. She presented as
 dysthymic with congruent, tearful affect. Ms. MONTGOMERY was oriented x4 with adequate
Case 2:21-cv-00020-JPH-DLP Document 13-5 Filed 01/10/21 Page 2 of 7 PageID #: 976




 grooming. Thought processes were organized and goal-directed. Thought content was future
 oriented and devoid of overt delusional content. No signs of psychosis observed by this writer. She
 described her sleep as poor but consistent with her baseline.

    2. January 7, 2021 Clinical Intervention - Individual Therapy

 Ms. Montgomery was alert and oriented to person, place, time, and situation. Mood was dysthymic
 with sad affect, which she attributed to her scheduled execution next week and fear she will be
 transferred to FCC Terre Haute. She indicated she maintains hope her clemency petition or
 remaining legal arguments will allow her to avoid being executed. Hygiene was adequate. Speech
 was within normal limits. Thought processes were logical, organized, and goal directed. Thought
 content was normal. Verbalizations were future oriented. She denied current suicidal and self-harm
 ideation. No evidence of active psychotic symptoms were present.

 Intervention(s)
 Ms. Montgomery was offered individual therapy and agreed to engage in treatment, albeit briefly.
 She reported being appreciative of having the opportunity to speak with her friend via video visit
 today. Discussed her thoughts and feelings about her friend and how she enjoyed having an
 opportunity to communicate with her. She indicated she continues to have positive telephonic
 conversations with family, finds her legal team to be supportive, and feels much support from
 people who have sent her supportive letters. She stated she speaks with family members each
 evening and is looking forward to having an in-person visit with her sister and niece this weekend.
 She identified attending outdoor recreation, watching movies, reading books, completing dot-to-
 dot puzzles, praying, and communicating with family members as effective coping skills.
 Discussed her thoughts and feelings about her potential for transfer to Terre Haute. Therapeutic
 closure topics were discussed given uncertainty regarding her potential for transfer to Terre Haute.

    3. January 6, 2021 Suicide Watch Contact

 Ms. MONTGOMERY endorsed intense sadness and worry related to her potential execution. She
 stated she is “handling” her distress and coping by reading, praying, watching movies, and
 adhering to her routine (e.g., calling family, showering, going outdoors). Ms. MONTGOMERY
 smiled but was tearful when discussing the video visit she had with a peer earlier today. She
 expressed gratitude for the opportunity to speak with her friend and indicated they both were able
 to receive closure through the interaction. She stated she continues to worry most about how those
 who survive her will be affected by her execution if it takes place. Ms. MONTGOMERY reported
 an acceptance that she may be executed but expressed hopefulness that remaining legal arguments
 and her request for clemency might prevent her execution. She also reported feeling fearful about
 her transfer to the site where her execution will take place. Ms. MONTGOMERY said she was
 looking forward to a legal and personal phone call later today, and is planning to read and watch a
 movie. She denied a disturbance of sleep secondary to current distress. Ms. MONTGOMERY
 denied current self-harm/suicidal ideation, plan, or intent. She acknowledged that it may become
 more difficult to tolerate distress and regulate her emotions as her scheduled execution approaches.
 She agreed to request to speak with Psychology if needed.




                                                  2
Case 2:21-cv-00020-JPH-DLP Document 13-5 Filed 01/10/21 Page 3 of 7 PageID #: 977




    4. January 5, 2021 Suicide Watch Contact

 Ms. MONTGOMERY reported a high level of distress. She described herself as both sad and
 worried but stated she is “at peace” if she is executed. She initiated conversation about how she
 was preparing for her potential execution to include the last meal she chose and who will be at her
 execution to support her. Ms. MONTGOMERY also stated she is using what she perceives as her
 remaining days to stay in contact with her legal team and call each of her children. She reported
 she has been crying more as she prepares for her transfer and potential execution, but said she is
 trying to maintain hope that she will receive clemency or her execution will be delayed.

    5. January 4, 2021 Clinical Intervention - Individual Therapy

 She was alert, oriented on all spheres, and groomed appropriately for the setting. She had good
 eye contact. Her mood was dysthymic with congruent, sad affect, which she attributed to her
 scheduled execution date. Thought process was difficult to assess given her reluctance to discuss
 her emotional and psychological well being. Communications remained superficial. Her expressed
 thought content was normal. There was no overt evidence of psychosis. She denied suicidal and
 self-harm ideation.

 Ms. Montgomery was offered individual therapy. She again declined to participate in individual
 therapy. Contrary to our last meeting, she was more willing to interact with this provider. She
 volunteered she continues to have positive telephonic conversations with family and finds her legal
 team to be supportive. She anticipates speaking with a different family member each day this week,
 plans on receiving multiple legal calls with her legal team, and is hopeful her clemency application
 will be positively received. She showed this provider pictures of her grandchildren. She reported
 these pictures are bringing her some comfort during this difficult time. She volunteered she had
 made her selection of food for her “final meal” (in the event her execution occurs as currently
 scheduled), but declined to discuss her feelings about this.

    6. January 4, 2021 Suicide Watch Contact

 Ms. MONTGOMERY described difficulty initiating and maintaining sleep. She attributed her
 sleep disturbance to distress related to her scheduled execution. More specifically, Ms.
 MONTGOMERY reported she learned that her execution date was reinstated from her legal team
 this past Friday. She reported she is “sad” and worried about her potential execution and the impact
 her scheduled execution and the legal/appeals processes is having on her family. She reported she
 has been more tearful since Friday, but is “okay.” Ms. MONTGOMERY stated she is doing her
 best to remain hopeful as her clemency petition and other “issues” that could delay her execution
 are still pending. She said she plans to call each of her children “at least one last time” and stay in
 contact with her legal team across the next week. Ms. MONTGOMERY reports that she anticipates
 “a lot of up(s) and down(s)” as she is 8 days away from her scheduled execution. She anticipates
 that her distress will intensify as her scheduled execution date approaches but said she plans to
 “hang on” until the last moment.

        ***



                                                   3
Case 2:21-cv-00020-JPH-DLP Document 13-5 Filed 01/10/21 Page 4 of 7 PageID #: 978




 This writer presented the possibility of her being able to meet with other inmates in Admin, if she
 desired to speak with any of them prior to her potential execution. She identified one peer with
 whom she would like to speak as they had established a close friendship while housed together in
 Admin. Ms. MONTGOMERY reported she felt this opportunity would provide her with closure
 and peace leading up to her scheduled execution.
 Ms. MONTGOMERY informed this writer that she received photographs of her grandchildren in
 the mail, and she would like to keep them in her cell as they “make [her] happy.” Given that she
 has not misused her property, it was determined that authorizing her to keep the pictures in her cell
 did not pose a significant risk to her safety. Moreover, she reported that having routine access to
 the pictures improved her mood and would be comforting to her during this difficult time. As such,
 her property was updated to include the authorization of up to 10 photographs.

 Comments
 Ms. MONTGOMERY was calm when speaking with this writer. She reported an increase in
 psychological and emotional distress secondary to her execution date being reinstated for a date
 that is 8 days away. Ms. MONTGOMERY presented as dysthymic and was intermittently tearful
 throughout the contact. Affect was flexible as she smiled when discussing the pictures of her
 grandchildren and support she receives from her family and legal team. Compared to recent
 contacts with Ms. MONTGOMERY, she appeared more open when discussing her thoughts and
 emotions. Ms. MONTGOMERY was oriented x4 with adequate grooming. Thought processes
 were organized and goal directed. Thought content was future oriented and devoid of overt
 delusional content. No signs of psychosis or symptoms of severe mental illness were observed by
 this writer or reported by Ms. MONTGOMERY.

    7. January 2, 2021 Suicide Watch Contact

 Grooming, hygiene and cell sanitation were excellent. Eye contact was appropriate. Speech was
 normal in tone, rate and volume. Affect was flat and mood appeared dysphoric. Thoughts were
 organized and goal directed. There was no evidence that she was responding to hallucinations. Ms.
 Montgomery denied thoughts of suicide despite hearing the sad news about her appeal. 1 She
 claimed that only three appellate judges denied her motion, but her attorneys will appeal to “the
 11 circuit court judges which may help my case.” 2

    8. December 28, 2020 Suicide Watch Contact

 Ms. MONTGOMERY stated she could not discuss changes to her current legal situation with me
 but asked, “Haven’t you seen?” and described “good news” related to her execution date. She
 stated, “I guess it is in good that I did not give up.” Ms. MONTGOMERY indicated she believes
 it is unlikely she will be executed but understands that it is still a possibility. Notably, this
 information was obtained largely via this writer’s efforts to confirm their interpretations as Ms.
 MONTGOMERY provided mostly physical gestures when responding. She reported she was
 limiting her verbal responses with this writer because she is “supposed to sit tight” per her legal


        1
           Montgomery v. Rosen, No. 20-5379, 2021 WL 22316, at *1 (D.C. Cir. 2021).
        2
           Emergency Petition for Rehearing En Banc, Montgomery v. Rosen, No. 20-5379 (D.C.
 Cir. Jan. 2, 2021).
                                                  4
Case 2:21-cv-00020-JPH-DLP Document 13-5 Filed 01/10/21 Page 5 of 7 PageID #: 979




 team. Relatedly, Ms. MONTGOMERY reported she has stopped writing letters and plans to
 continue declining individual therapy services.

    9. December 25, 2020 Suicide Watch Contact

 When this writer initiated today’s contact, Ms. MONTGOMERY reported feeling “great” and
 displayed a big smile. She volunteered that last night, she spoke to a group of lawyers who
 “volunteered” to address and “work” on some aspects of her legal case associated with her
 potential execution, and she was informed by these entities that her execution was “vacated.” 3 She
 expressed feeling “positive and hopeful” for the future in light of these news.

    10. December 16, 2020 Suicide Watch Contact

 In response to continued efforts by this writer to engage Ms. MONTGOMERY in conversation
 regarding current stressors, she endorsed intense sadness. Ms. MONTGOMERY attributed her
 sadness to recently signing papers related to cremation, ongoing concerns about her daughter’s
 physical health, and her scheduled execution. Additionally, she stated that today is “always hard”
 because it is the anniversary of her crime. She became tearful when acknowledging current
 stressors. She was unwilling to discuss/process her thoughts and emotions further.

    11. December 7, 2020 Suicide Watch Contact

 She appeared to down play current concerns or psychological or emotional distress, but she became
 tearful when discussing her potential transfer to Terre Haute stating, “I’m not going to help them.
 They are going to have to drag me.” Despite her reported psychological and emotional distress
 related to her scheduled execution, she described herself as hopeful. She stated she may lose hope
 when she is about 24 hours away from her execution. When asked if she thought she would
 consider suicide at that time, she stated, “It would be too late to do anything.”

    12. December 6, 2020 Suicide Watch Contact

 She discussed a book she has been reading and showed this clinician various art projects, including
 a calendar she has created going through January 20, 2021. She laughed and joked about a “party”
 she is planning for herself this coming Tuesday 4 and she stated she plans to eat extra commissary
 food on that day.

    13. November 30, 2020 Clinical Intervention – Individual Therapy

 Consistent with a couple weeks ago, she indicated she has decided not to participate in individual
 therapy since she believes it is not in her best interest at the current time. She qualified this
 statement by stating, ‘Hopefully I can continue therapy once this is all over.’ When asked if she


        3
          Montgomery v. Rosen, No. CV 20-3261 (RDM), 2020 WL 7695994, at *13 (D.D.C. Dec.
 24, 2020) (vacating Lisa Montgomery’s execution date), Montgomery v. Rosen, No. 20-5379, 2021
 WL 22316, at *1 (D.C. Cir. Jan. 1. 2021).
        4
          December 8, 2020, the date originally designated for the execution of Lisa Montgomery.
                                                 5
Case 2:21-cv-00020-JPH-DLP Document 13-5 Filed 01/10/21 Page 6 of 7 PageID #: 980




 was referring to her current legal situation and scheduled execution, she shook her head in the
 affirmative.

    14. November 28, 2020 Suicide Watch Contact

 She reported she is still worried about and deciding how to best balance her desire to receive
 support from CRW staff and adhere to legal advice encouraging her not to talk to staff.

    15. November 23, 2020 Clinical Intervention – Individual Therapy

 She continued to report having “more hope” since receiving good news from her legal team last
 week, 5 but stated she continues to worry about and feel sad about the potential for being executed.

    16. November 19 Suicide Watch Contact

 Although reportedly advised not to by her legal team, Ms. MONTGOMERY stated she wants to
 speak with this writer and her routine mental health provider as she described the interactions as
 beneficial to her overall mental health, and she “can’t do it” alone.

    17. November 17, 2020 Clinical Intervention – Individual Therapy

 She also emphasized she does not want to be transferred to FCC Terre Haute. Although she
 reported her attorneys had advised her not to speak with psychologists for “fear it will be used
 against me,” she stated her anxiety, fear, and sadness are increasing as her execution date
 approaches, and she thought it would be helpful to process these feelings.

        ****
 She reported fearing being executed, expressed a desire to live, and stated she wants to remain an
 active member of her family.

    18. November 17, 2020 Suicide Watch Contact

 Although she reported her attorneys had advised her not to speak with psychologists for “fear it
 will be used against me,” she stated her anxiety, fear, and sadness are increasing as her execution
 date approaches, and she thought it would be helpful to process these feelings.

    19. November 16, 2020 Suicide Watch Contact

 I inquired if she is continuing to make the decision not to speak with psychologists here at FMC
 Carswell because she was directed not to by her legal team; she nodded in the affirmative in
 response.



        5
        Montgomery v. Barr, No. CV 20-3261 (RDM), 2020 WL 6799140, at *11 (D.D.C. Nov.
 19, 2020) (granting a preliminary injunction preventing Montgomery’s execution before
 December 31, 2020).
                                                  6
Case 2:21-cv-00020-JPH-DLP Document 13-5 Filed 01/10/21 Page 7 of 7 PageID #: 981




    20. November 9, 2020 Clinical Intervention – Individual Therapy

 Consistent with her contact with another Psychologist earlier today, Ms. Montgomery indicated
 her attorney had advised her to discontinue speaking with all staff at FMC Carswell, including
 psychologists.

    21. November 9, 2020 Suicide Watch Contact

 Ms. MONTGOMERY was tearful, and she reported to this writer that her lawyer has told her to
 not talk to any staff at Carswell, including psychologists. Moreover, she stated her lawyer also told
 her not to call her children, but she “can’t do that” and she called her daughter this morning.

    22. November 2, 2020 Clinical Intervention – Individual Therapy

 She stated the phone call went well, but indicated it was difficult to talk to her daughter about who
 should be given things from her property should she be executed. She remains hopeful her
 attorneys will successfully appeal her death sentence, and she is looking forward to receiving in-
 person visits from her 3 daughters and 1 son this weekend, her aunt, niece, and cousins next
 weekend, and from her husband and one of her daughters the following weekend. Although she
 stated her hearing this morning “did not go well,” she indicated her attorneys are working on a
 number of appeals and clemency, and she remains hopeful one of these will be successful.

    23. October 28, 2020 Suicide Watch Contact

 She stated she maintains hope that her appeals will be successful and she will be given a life
 sentence.




                                                  7
